Case 2:17-cr-00037-FB-PMW Document 559-10 Filed 04/24/19 Page 1 of 3




                     Exhibit 10
            Case 2:17-cr-00037-FB-PMW Document 559-10 Filed 04/24/19 Page 2 of 3




REAL ESTATE EQUITY MILLING will dramatically change the face of the entire real estate marketplace over the next
decade. The real estate industry, plagued with what seems to be an interminable increase in fraud and ever sophisticated
scamming and illegal profiteering despite that mountain of federal and state regulation, is ripe for change - even revolution.

Real Estate Equity Milling is a new real estate investment concept that relies upon the power of personal. private real
estate banking strategies. The concept, the first new approach to real estate investing in over 20 years, was invented and
the term coined, by the founder and director of a small , Utah based company, C. Rick Koerber.

                                     ABOUT RICK KOERBER - In little more than four years, Rick Koerber acquired tens
                                     of millions of dollars in real estate. In this same time, Rick built the FranklinSquires
                                     Companies into a nationally recognized organization, helping thousands achieve
                                     success in real estate by learning the important principles he discovered. Under
                                     the FranklinSquires umbrella, Rick created real estate acquisition, mortgage, title,
                                     educational institution and liquidation companies as well as precious metals milling,
                                     multimedia, newsmagazine publishing and marketing organizations.

                                       Rick has a diverse background which he credits for the passion and drive he has for
furthering the core values of Self-Reliance, Economic Independence and Financial Freedom. These are the principles that
FranklinSquires is built upon.


                   TOPICS COVERED INCLUDE:
                   "The Abundance Mentality and the Master Key to Riches"
                   This seminar also lays the foundation for everything else that will follow for the rest of your
                   financial life.
                            1. How to Buy High and Sell Low and PROFIT Every time! ($450K/$350K= PROFIT)
                            2. How to BUY a LUXURY HOUSE and GET PAID TO LIVE IN IT!
                            3. How to Sell any House in Any Area in 21 Days or Less, for a Profit, GUARANTEED!
                            4. How to turn a 720 CREDIT SCORE into $1,000,000 CASH!
                            5. How to Cash Flow Real Estate WITHOUT EVER BEING A LANDLORD!
                            6. How to Earn 24-120% Interest on Your CASH with little to NO risk!
                            7. How to Use OUR MONEY, OUR CREDIT, and OUR STAFF to do Real Estate!




                                                                                                                      GOVERNMENT
                                                                                                                        EXHIBIT

                                                                                                                            35
      1                                                                                                              2:17-CR-00037 (RJS)

                                                                                                                 FBI302-012-0082
    Case 2:17-cr-00037-FB-PMW Document 559-10 Filed 04/24/19 Page 3 of 3




    THE FREE CAPITALIST PROJECT™
        365 days to Freedom
          • Acquire more passive income than you need to live in 365 days, Guaranteed!
           • Acquisition Rep. - How to acquire $3.7 million in real estate in 90 days. Double your tuition or we will
                                    give your money back, Guaranteed!.
            • 21 Day Sale Rep. - How to sell any home for a profit in 21 days or less or we will buy it, Guaranteed!
            • Preferred Buyer - How to turn a 720 FICO score Into $1 million dollars cash!
            • Holding Company - Learn how to think and act like a bank and obtain economic independence in less than a year!
                                                                                                                   $7,285.00
                ------------------------ -                                                                         PIus $29.99 per month
                                                                                                                   Membership tee
    INDIVIDUAL COURSES
    Choose any One of the First Three certifications.
        Out of the "Rat Race" in two years plus
          • Acquisition Rep. - How to acquire $3.7 million in real estate in 90 days. Double your tuition or we will
                                    give your money back, Guaranteed!.
            • 21 Day Sale Rep. - How to sell any home for a profit in 21 days or less, Guaranteed!
            • Preferred Buyer - How to turn a 720 FICO score into $1 million dollars cash!
            • *Holding Company - Learn how to think and act like a bank. Earn 12-100%APR on cash invested!
                                      (*Holding company certification can be purchased separately for $4,295.00)

                ------------------------- $1,995.00
                                          PIus $29.99 per month
                                                                                                                   Membership fee
    FRANKLINSQUIRES ASSOCIATE PROGRAM
    (Work Study Course)
        Work Directly for The FranklinSquires Companies, LLC
          • Get trained to find property using our proven methods.
          • Work at home or at FranklinSquires.
                - - - - - - - - - - - - - - - - - - - - - - - - Ask For Details



                                                   ABOUT THE INSTITUTE - The FranklinSquires Institute is a private
                                                   organization dedicated to teaching individuals, families and
                                                   small businesses the principles and values related to prosperity
                                                   economics.
                                              The Institute offers live workshops, self-paced home study courses,
                                              and live interactive web-based classes via distance learning.
                                              The primary objective of the Institute is to provide transformative
            educational experiences by actually working directly with students to realize the goals of
            Self-Reliance, Economic Independence and Financial Freedom for themselves, their
            families, and their businesses.




2
                                                                                                                             FBI302-012-0083
